612 So. 2d 1158 (1992)
Fred A. CAGLE and Patricia K. Cagle
v.
Dennis JOHNSON and Church of God of Prophecy.
1911418.
Supreme Court of Alabama.
December 4, 1992.
Rehearing Denied January 22, 1993.
Robert E. McDonald, Jr., Mobile, for appellants.
William H. Sisson of Brown, Hudgens, P.C., Mobile, for appellees.
KENNEDY, Justice.
The plaintiffs, Fred A. Cagle and his wife, Patricia K. Cagle, appeal from a judgment based on a directed verdict in favor of the Church of God of Prophecy ("Church") and its pastor, Dennis Johnson.
The undisputed facts of this case are as follows: Mrs. Cagle was going to a Christmas play involving one of her daughters at the Church of God of Prophecy, located in Grand Bay, Alabama. After arriving at the Church, Mrs. Cagle proceeded up the front steps of the Church behind her husband. As she came to the very top of the *1159 steps, she started to put her right foot up and then tumbled backwards. She suffered a broken ankle in the fall.
Mrs. Cagle testified that after falling down, she looked up from the ground and could see that the floor covering at the top of the steps was ripped. She further testified that the lighting at the church entrance was inadequate.
Mrs. Cagle sued the Church, claiming damages for personal injuries she sustained in her fall. The husband also sued, claiming a loss of consortium. The court directed a verdict for the Church. The sole issue on appeal, as raised by the Cagles, is whether a person attending a church service or other church-related activities occupies the status of an invitee or that of a licensee.
The plaintiffs ask this Court to overrule Autry v. Roebuck Park Baptist Church, 285 Ala. 76, 229 So. 2d 469 (1969), which held that a person attending a church service is a licensee on the premises of the church and not an invitee. We decline to do so.
AFFIRMED.
HORNSBY, C.J., and MADDOX, SHORES and HOUSTON, JJ., concur.